Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Argument
1.             Applicant's arguments filed 06/08/2022 have been fully considered but they are moot, as the amendments in independent claims 1, 11, 12 (system, CRM and method) and new claims 13 – 31 are met by changing the 35 USC § 102 rejection in independent claims using Francisco to a 35 USC § 103 rejection by adding Keene as a second reference (Keene in last office action was only used in claim 10).  Francisco is disclosing additional citations in Fig 3 and [0055-56] and [0070-72] which are mapped to amended  limitations, wherein  [0055-56]  discloses selection of video or audio and first audio and second audio different from the first audio, request from each user device such as in  Fig 3, user device 304 is sent to control manager 302 and a user interface is provided on each user device for selection of options and settings, and [0070-72] discloses the user interface (in [0071]) on the user device 304 for selecting options and settings and requesting different audio and video content by two way communication with the content manager 302 as shown in Fig 3.  Keene is added to explicitly disclose the verbatim limitation for “displaying the user interface” in the limitation  “causing a user interface to be displayed via the one or more devices that includes a plurality of selectable options for configuring audio to be played back on the first device and on a second device”.    Please also note, the examiner finds the unusual redundancy presented by various repetition of the same limitations with the same or different wording in the same claim, but the mere repetition of the same limitations using the same or different wording does not change the scope of the claim language.
     

Claim Rejections - 35 USC § 103
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	        Claims 1 – 3, 5 – 6, 8, 10 – 14, 16 – 17, 19, 21 – 22, 24 – 25, 27, 29 – 31  are rejected under 35 U.S.C. 103 as being un-patentable over Francisco et al., hereinafter Francisco (US 20160073138 A1) in view of Keene (US 20160267081 A1).

                Regarding claim 1, Francisco discloses “A computer system, comprising: {Fig 2, computer 201} one or more processors {Fig 2, processor 203}, wherein the computer system is in communication with one or more input devices {Fig 3, input user devices 304 [0051]}; and 
            memory storing [0021] one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: 

                 while causing playback of a media item that corresponds to a plurality of audio tracks, transmitting, to a first device and a second device, first audio that corresponds to a first audio track of the plurality of audio tracks [0057];     
            {[0089] Fig 5, element 502 multicast causes the playback of the same audio (first audio) by multicasting to the first device and second device, and then  based on preference a specific audio/video is unicast to a first device or another is unicast to the second device. The audio tracks noted in [0057] as cited "comprise packaging the second selected content (e.g., audio content) as an audio track of a fragmented (e.g., MPEG fragmented) file container associated with the first selected content (e.g., video content). Other containers can include, but are not limited to, MPEG TS segmented, MP4, Quicktime, (MOV), Flash (FLV), and the like.},

              while transmitting, to the first device and the second device, the first audio that corresponds to the first audio track of the plurality of audio tracks, {as noted by [0089], Fig 5, element 502 and explained above}

                            receiving, via the one or more input devices, a request to transmit  second audio that corresponds to a second audio track of the plurality of audio tracks that is different from the first audio track; and in response to receiving the request to transmit the second audio that corresponds to the second audio track of the plurality of audio tracks; 
            {[0023] discloses the first and the second content (audio, video, etc.) can be selected by the user, and  [0056]  The selection unit 310 can select audio content from the second content 318 based on the request and the audio preference. In some implementations, the selection unit 310 can select video content and two separate audio content, such as first audio content and second audio content},   

                    in accordance with a determination that the request to transmit includes detecting a selection of the one or more plurality of selectable options for configuring audio to be played back on the first device: 
                             transmitting, to the second device, the second audio that corresponds to the second audio track of the plurality of audio tracks; and 
                           continuing to transmit, to the first device, the first audio that corresponds to the first audio track of the plurality of audio tracks; and
                          in accordance with a determination that the request to transmit includes detecting a selection of the one or more plurality of selectable options for configuring audio to be played back on the second device:        {met by Fig 3 and [0055-56] and [0070-72], wherein  [0055-56]  discloses selection of video or audio and first audio and second audio different from the first audio, request from each user device such as in  Fig 3, user device 304 is sent to control manager 302 and a user interface is provided on each user device for selection of options and settings, and [0070-72] discloses the user interface (in [0071]) on the user device 304 for selecting options and settings and requesting different audio and video content by two way communication with the content manager 302 as shown in Fig 3},

                 transmitting, to the second device, the second audio that corresponds to the second audio track of the plurality of audio tracks; and {Fig 5, 508, 510, 512 amongst other citations noted}, 
                                      continuing to transmit, to the first device, the first audio that corresponds to the first audio track of the plurality of audio tracks. {Fig 5, 502, 504, 506 amongst other citations noted, the multicast continues to all devices, unless a different audio as cited for the second audio is requested and based on the second user device preference is unicast (transmitted) to the second device}.


            For the limitation “while causing a user interface to be displayed via the one or more input devices that includes a plurality of selectable options for configuring audio to be played back on the first device and a plurality of selectable options for configuring audio to be played back on the second device”,            [0070-72] discloses the user interface (in [0071]) on the user device 304 for selecting options and settings and requesting different audio and video content by two way communication with the content manager 302 as shown in Fig 3, however,   Francisco does not explicitly disclose the verbatim limitation for “displaying the user interface” in the limitation  “causing a user interface to be displayed via the one or more devices that includes a plurality of selectable options for configuring audio to be played back on the first device and on a second device”, but Keene in a similar field of endeavor teaches “causing a user interface to be displayed via the one or more devices that includes a plurality of selectable options for configuring audio to be played back on the first device and on a second device” as met by Keene [0044] and Fig 4 (4 buttons 430 for selection of audio and alternative audio tracks 2, 3, 4). 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francisco as taught in Keene to provide the noted limitations, for the purpose of allowing the Francisco’s user preference’ audio to easily be modified by the user via selectable options being displayed on the user interface.
                

              Regarding claim 2, Francisco further discloses “The computer system of claim 1, wherein: the computer system is in communication with the first device via a first connection; and the computer system is in communication with the second device via a second connection that is different from the first connection”,
               Fig 2 and [0042]  "one or more remote computing devices 214a,b,c at physically separate locations, connected through buses of this form, in effect implementing a fully distributed system".  


                Regarding claim 3, Francisco further discloses “The computer system of claim 1, wherein: the first device is a first type of device; and the second device is a second type of electronic device that is different from the first type of device”,   
             Fig 3, user devices 304, [0062] As previously referenced, the system 300 can comprise one or more user devices 304. A user device 304 can comprise a computing station (e.g., desktop computer, computer work station), laptop device, tablet device, mobile device, smart device (e.g., smart phone, smart watch, smart glasses, smart vehicle, smart accessory), set top box, digital streaming device, television, gateway, and/or the like.     


                Regarding claim 5, Francisco further discloses “The computer system of claim 1, wherein: receiving the request to transmit, to the second device, the second audio that corresponds to the second audio track of the plurality of audio tracks” as detailed in claim 1, and
                   includes receiving, via the one or more inputs devices, selection of a language option; and the second audio track includes audio content that is in a language that corresponds to the language option”, selection of audio language" met by   [0054, 76].    


                Regarding claim 6, Francisco further discloses “The computer system of claim 1, wherein: receiving the request to transmit, to the second device, the second audio that corresponds to the second audio track of the plurality of audio tracks” as detailed in claim 1, and “includes receiving, via the one or more inputs devices, selection of a verbose level option; and the second audio track has an amount of audio content that corresponds to the verbose level option”
                  {Interpreted under specification para [0190] “selection of a verbose level option” includes e.g. standard audio option and descriptive audio option and spec para [0179] different levels of verbose defied as (e.g. descriptive audio track (e.g. for the visually impaired), and standard audio track), Thus,        
 "descriptive audio option / track" is met by [0054] as cited "Other examples of preferences can comprise preferences for audio to aid with hearing and sight impaired viewers such as video descriptions and hearing impaired audio (audio with diminished background and increased dialog levels). Another audio preference can comprise a preference for a director's (e.g., or other individual) commentary.  


                Regarding claim 8, Francisco further discloses “The computer system of claim 1, wherein the one or more programs further include instructions for: while transmitting, to the first device, the first audio that corresponds to the first audio track of the plurality of audio tracks, receiving a request to connect to a third device; and in response to receiving the request to connect the third device, transmitting third audio that includes a third audio track of the plurality of audio tracks, wherein the third audio track is selected based on historical use of the third device”  
                 Met by [0023]  and [0063] "selected based on historical use of user device" as cited "can comprise audio preference information, preferred languages, commentary, sports team, and/or the like. As another example, user information can comprise a history of previous audio preferences".   


                  Regarding claim 10, Francisco further discloses “The computer system of claim 1, wherein the one or more programs further include instructions for: while causing playback of the media that corresponds to the plurality of audio tracks” and “wherein the request to transmit, to the second device, second audio that corresponds to the second audio track of the plurality of audio tracks” as it was detailed in claim 1.
               Francisco does not explicitly disclose, but Keene in a similar field of endeavor teaches “causing a user interface to be displayed via the one or more input devices that includes a plurality of selectable options for configuring audio to be played back on the second device” and “includes detecting a selection of the one or more of the plurality of selectable options” as met by Keene [0044] and Fig 4 (4 buttons 430 for selection of audio and alternative audio tracks 2, 3, 4). 
             It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francisco as taught in Keene to provide the noted limitations, for the purpose of allowing the Francisco’s user preference’ audio to easily be modified by the user via selectable options being displayed on the user interface.

             Regarding claim 11, this claim implements “a non-transitory CRM” that details the process of the apparatus in claim 1 and is rejected under the same rationale.

             Regarding claim 12, this claim implements “the method” that details the process of the apparatus in claim 1 and is rejected under the same rationale.

             Regarding claim 29, “The computer system of claim 1, wherein causing the playback of media includes causing visual display of the media item being played back”, is met additionally by [0004] and as it was already detailed in claim 1, by Fig 3 and [0055-56] and [0070-72].

             Regarding claims 11, 13 – 14, 16 – 17, 19, 30  these claims implement “a non-transitory CRM” that details the process of the apparatus in claims 1, 2 – 3, 5 – 6, 8, 29 and are rejected under the same rationale.

             Regarding claims 12, 21 – 22, 24 – 25, 27, 31  these claims implement “the method” that details the process of the apparatus in claims 1, 2 – 3, 5 – 6, 8, 29 and are rejected under the same rationale.



3.	Claims 4, 7, 9, 15, 18, 20, 23, 26, 28 are rejected under 35 U.S.C. 103 as being un-patentable over Francisco et al., hereinafter Francisco (US 20160073138 A1) in view of Keene (US 20160267081 A1) and in view of Christie et al., hereinafter Christie (US 9774917 B1).

                 Regarding claim 4, Francisco further discloses “The computer system of claim 1, wherein transmitting to the second device, the second audio that corresponds to the second audio track of the plurality of audio tracks includes ceasing to transmit, to the second device, the first audio that corresponds to the first audio track of the plurality of audio tracks”,
               Fig 5, step 502 multicasts content (first audio) to the first device and to the second device. Step 508, replaces the audio content with a second content sent to the second device (that is, ceasing to transmit, to the second device, the first audio and instead transmitting to the second device, the second audio).  
                 Although, all the limitations are met by Francisco, the examiner also combines Christie to teach in verbatim language, “Ceasing an audio, so that a different audio could be played back”. As cited:
                Christie Example 8,  column 125, lines 21 - 27 (which is  para  936) The receiver as recited in any one or more of the preceding examples, wherein the circuitry is further configured to present audio content of a given one of said recommendations while ceasing to present audio content of the first video content.                      
                         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francisco as taught in Christie to provide “Ceasing an audio, so that a different audio could be played back”, for the purpose of allowing the Francisco’s user preference’ audio easily replace the previous audio by teaching the “cease operation” followed by playback of the preferred audio. 


                   Regarding claim 7, Francisco further discloses “The computer system of claim 1, wherein: receiving the request to transmit, to the second device, the second audio that corresponds to the second audio track of the plurality of audio tracks” as it was detailed in claim 1, particularly by Fig 3 and [0055-56] and [0070-72].
                Francisco does not explicitly disclose, but Christie in a similar field of
endeavor teaches “includes receiving, via the one or more inputs devices, selection of
an external audio track option; and the second audio includes audio content that is
not included in the plurality of audio tracks of the media item” as cited in Example 1
Column 72, line 65 to column 73 line 7 (that is, para 481) A method comprising:
displaying video content on a display device; displaying an electronic program guide on
the display device, wherein the electronic program guide comprises a plurality of
elements, each of the elements comprising video content corresponding to a different
channel; presenting audio corresponding to a given element of the plurality of
elements, responsive to the given element being highlighted (Interpretation, GUI
allows user selection from program guide, the external audio is not typical sound track
such as first audio of the channel, the second audio for the same channel, and it is also
different from all other first audio tracks of the other channels; also the second audio
could be from another server, please also see the abstract, and FIG 3, selection
algorithm for the same program but from different servers having multimedia content for
the same program).
                    It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Francisco as taught in Christie to
provide “wherein: receiving the request to transmit, to the second device, the second
audio that corresponds to the second audio track of the plurality of audio tracks”, for the
purpose of allowing the Francisco’s user preference’ audio in a preferred language to
easily replace a second audio track such as French language for the channel being
watched in English as it is different than the plurality of audio tracks on all channels that
are in English, this would allow a user that prefers another Language (e.g. French) to
retrieve the second audio from an external server (e.g. Netflix) that has the same
program (e.g. movie) as the one being watched from e.g. Amazon.


                   Regarding claim 9, Francisco further discloses “The computer system of claim 1, wherein the one or more programs further include instructions for: 
          while transmitting, to the first device, the first audio that corresponds to the first audio track of the plurality of audio tracks and transmitting to the second device, the second audio that corresponds to the second audio track of the plurality of tracks” as noted in detail in claim 1,                             Francisco discloses the equivalent language to the limitation “detecting an end of a current session of media playback; after detecting an end of the current session of media playback, ceasing to transmit, to the first device, the first audio and ceasing to transmit, to the second device, the second audio; 
              {Fig 5, step 502 multicasts content (same audio) to the first device and to the second device, Step 504, 506 “detecting an end of a current session of media playback; after detecting an end of the current session of media playback, ceasing to transmit, to the first device, the first audio”, Step 504, 506 replaces the multicast audio content with a a unicast first audio content for the first device},
          {“and ceasing to transmit, to the second device, the second audio” Step 508, replaces the multicast audio content to the second device with a second unicast content sent to the second device}, 
           after ceasing to transmit, to the first device, the first audio and ceasing to transmit, to the second device, the second audio, detecting the beginning of a new session of media playback”, {the new media playback is the unicast replacement for the multicast audio to the devices that replace the audio based on the preference of the user}.

               and in response to detecting the beginning of the new session of media playback: transmitting, to the first device, fourth audio that includes one or more characteristics of the first audio; and transmitting, to the second device, fifth audio that includes one or more characteristics of the second audio, wherein the one or more characteristics of the first audio is different from the one or more characteristics of the second audio.             {In claim 1, disclosed that the first audio was sent to the first device, and the second audio was sent to the second device, wherein the first audio was different than the second audio. Additionally the  "one or more characteristics of  the audio" per specification para 193, is defined as e.g. "type of audio language" and it is met by Francisco [0054, 76] via a user preference; when a track of music finishes (first audio to first device and second audio to second device), a system by default will detect the end of an audio track and plays the next audio track (e.g. fourth audio to first device and fifth audio to second device) in which the audio preference of the user device has set the language (characteristic) for user of the first device, thus the same language (e.g. English) remains for the next audio track (fourth audio) to the first device unless the user changes his preference}. The same is true, for a different user device such as the second device, in which, another language such as French may be selected and the second audio sent to the second device is in French and when the next audio track (fifth audio) starts it maintains the same language (e.g. French) unless the user changes his preference.

                 Although, all the limitations are met by Francisco, the examiner also combines Christie to teach in verbatim language, “Ceasing an audio, so that a different audio could be played back”. As cited:
                Christie Example 8,  column 125, lines 21 - 27 (which is  para  936) The receiver as recited in any one or more of the preceding examples, wherein the circuitry is further configured to present audio content of a given one of said recommendations while ceasing to present audio content of the first video content.                      
                         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Francisco as taught in Christie to provide “Ceasing an audio, so that a different audio could be played back”, for the purpose of allowing the Francisco’s user preference’ audio easily replace the previous audio by teaching the “cease operation” followed by playback of the preferred audio. 


             Regarding claim 15, 18, 20, these claims implement “a non-transitory CRM” that details the process of the apparatus in claims 4, 7, 9 and are rejected under the same rationale.

             Regarding claim 23, 26, 28, these claims implement “the method” that details the process of the apparatus in claims 4, 7, 9 and are rejected under the same rationale.
 
Conclusion
              Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN N HAIEM whose telephone number is (571)270-1048.  The examiner can normally be reached on Mon - Thurs 7:45 - 6:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean N. Haiem/Examiner, Art Unit 2422   

/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422